184 F.2d 670
Seldon R. GLENN, Collector of Internal Revenue, Appellant,v.A. H. BOWMAN & COMPANY, Appellee.
No. 11087.
United States Court of Appeals Sixth Circuit.
October 13, 1950.

Appeal from the United States District Court for the Western District of Kentucky; Roy M. Shelbourne, Judge.
Davis C. Walls, Louisville, Ky., Theron L. Caudle and Ellis N. Slack, Washington, D. C., Virginia H. Adams, Washington, D. C., for appellant.
Henry H. Mathis and Davis W. Edwards, Louisville, Ky., for appellee.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause having come on for hearing upon the briefs of the parties, the transcript of the record, and the argument of counsel, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment be and the same is hereby affirmed in accordance with the findings of fact, conclusions of law, and opinion of the District Court.